Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Canceled Elected Claims, Non-Responsive
The reply filed on 14 March, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): presenting claims drawn to a non-elected invention. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Election/Restrictions
Newly submitted claims 16-35 are directed to an invention that is independent or distinct from the invention originally claimed in canceled claims 1-15 for the following reasons: 	Claims 16-35 recite new limitations in Independent Claims 16, 32, and 35, such as “a control device for controlling an electrical load…a broker provisioning service (BSP) device…wherein the BSP device…receives information…selects at least one of the one or more remote servers…sends the control device an identifier…wherein the control device…establishes a connection…sends information”. Essentially, these limitations disclose a load control system consisting of a control device and a BSP device. This invention is independent and distinct from the invention disclosed in canceled claims 1-15, directed to a broker provisioner service. Independent claims 1, 8, and 15 claimed a service system comprising limitations such as “receive a connection request message from a control device…send one more connection establishment messages…send a provision message to the control device”. The limitations of canceled claims 1-15 and the claimed invention of claims 16-35 are related as subcombinations disclosed as usable together in a single combination. Therefore, claims 16-35 are independent and distinct from the invention originally claimed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-15 are canceled and claims 16-35 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.R/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459